NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN RIVAS-AGUILAR, AKA Juan                    No.    16-70526
Rivas,
                                                Agency No. A094-942-115
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Juan Rivas-Aguilar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivas-Aguilar establishes no error in the agency’s administrative closure

determination, where the BIA denied based on the factors applicable at the time of

its decision, and he did not request administrative closure before the IJ. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).

      PETITION FOR REVIEW DENIED.




                                          2                                      16-70526